FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”), made and entered into as of
the ____ day of ______, 2005, by and between PartnerRe Ltd., a company formed
under the laws of Bermuda (the “Company”), and _________ (“Indemnitee”)1.

W I T N E S S E T H:

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the corporation.

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among corporations and other business
enterprises, the Company believes that, given current market conditions and
trends, such insurance may be available to it in the future only at higher
premiums and with more exclusions. At the same time, directors, officers, and
other persons in service to corporations or business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the Company or business enterprise itself.

WHEREAS, the Bye-Laws of the Company provides that the Company shall indemnify
its directors and officers of the Company in the manner set forth therein. The
Companies Act of 1981 (Bermuda) (the “Companies Act”) also contemplates that
contracts or other arrangements may be entered into between the Company and
members of the board of directors or officers with respect to indemnification.

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons.

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the

 

_________________________

1Note: this Agreement is intended to cover directors (including “inside”
directors). It is not intended to cover non-director officers or employees.

 

 



 

Company’s stockholders and that the Company should act to assure such persons
that there will be increased certainty of such protection in the future.

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified.

WHEREAS, this Agreement is a supplement to and in furtherance of the Bye-Laws of
the Company and any resolutions adopted pursuant thereto and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Bye-Laws and insurance as adequate in the present circumstances, and may not be
willing to serve as an officer or director of the Company without adequate
protection, and the Company desires Indemnitee to serve in such capacity.
Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that he be so
indemnified.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

(a) As used in this Agreement:

“Change of Control” shall be deemed to have occurred in any one of the following
circumstances occurring after the date hereof:

(i) when any "person" within the meaning of Section 14(d) of the Exchange Act,
other than the Company, a subsidiary or any employee benefit plan(s) sponsored
by the Company or any subsidiary, is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of forty
percent (40%) or more of the then outstanding Common Stock of the Company;

(ii) when individuals who constitute the Board on the date of this Agreement,
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof, whose election, or
nomination for election by the Company's shareholders, was on the recommendation
or with the approval of at least

 

 



 

two-thirds of the directors comprising the Board on the date hereof (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be, for purposes of this clause (ii), considered as though such person
were a member of the Board on the date hereof but shall not include any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 or
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or "person" other
than the Board;

(iii) any plan or proposal for the liquidation of the Company is adopted by the
shareholders of the Company;

(iv) all or substantially all of the assets of the Company are sold, liquidated
or distributed (in one or a series of related transactions); or

(v) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a "Transaction"), other than with a
wholly-owned subsidiary and other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such Transaction.

“Corporate Status” describes the status of a person who is or was a director,
officer, trustee, general partner, managing member, fiduciary, board of
directors’ committee member, employee or agent of the Company or of any other
Enterprise (as defined below) which such person is or was serving at the request
of the Company.

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

“Enterprise” means the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, trustee, general partner, managing member, fiduciary,
board of directors’ committee member, employee or agent.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 



 

 

“Expenses” shall include all reasonable direct and indirect costs (including,
without limitation, attorneys' fees, retainers, court costs, transcripts, fees
of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred) in connection with
(i) prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding, including where costs are awarded to a successful party in a
Proceeding, (ii) establishing or enforcing a right to indemnification under this
Agreement, applicable law or otherwise, or (iii) the review and preparation of
this Agreement on behalf of Indemnitee. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the rights of Indemnitee
under this Agreement or of other indemnitees under similar indemnification
agreements) or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

“Liabilities” means any losses or liabilities, including, without limitation,
any judgments, fines, ERISA excise taxes and penalties, penalties and amounts
paid in settlement, arising out of or in connection with any Proceeding
(including all interest, assessments and other charges paid or payable in
connection with or in respect of any such judgments, fines, ERISA excise taxes
and penalties, penalties or amounts paid in settlement).

“person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that the term “person” shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

“Proceeding” includes any threatened, pending or completed action, derivative
action, suit, claim, counterclaim, cross claim, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or

 

 



 

any other actual threatened or completed proceeding, whether civil (including
intentional and unintentional tort claims), criminal, administrative or
investigative, including any appeal therefrom, and whether instituted by or on
behalf of the Company or any other party, or any inquiry or investigation that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or other proceedings hereinabove listed in which Indemnitee was, is
or will be involved as a party or otherwise by reason of any Corporate Status of
Indemnitee, or by reason of any action taken (or failure to act) by him or of
any action (or failure to act) on his part while serving in any Corporate
Status, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of Expenses can be provided under this Agreement.

(b)

For the purposes of this Agreement:

References to “Company” shall include, in addition to the resulting corporation,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees or agents, so that if Indemnitee is or was a director,
officer, employee, or agent of such constituent corporation or is or was serving
at the request of such constituent corporation as a director, officer, employee,
or agent of another corporation, partnership, joint venture, trust or other
enterprise, then Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

Reference to “other enterprise” shall include employee benefit plans; references
to “fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries..

ARTICLE 2

SERVICES BY INDEMNITEE

Section 2.01. Services By Indemnitee. Indemnitee hereby agrees to serve or
continue to serve as a director [or officer] of the Company, for so long as
Indemnitee is duly elected [or appointed] or until Indemnitee tenders his
resignation or is removed.

 

 



 

 

ARTICLE 3

INDEMNIFICATION

Section 3.01. General. (a) The Company hereby agrees to and shall indemnify
Indemnitee and hold him harmless from and against any and all Expenses and
Liabilities, in either case, actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf, to the fullest extent permitted by applicable law.

(b) Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a witness in any Proceeding to
which Indemnitee is not a party, he shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.

Section 3.02. Exclusions. Notwithstanding any provision of this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity
(including any advancement of Expenses) in connection with any claim made
against Indemnitee:

(a)       for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law; or

(b)       except as otherwise provided in Sections 6.01(d) or (f) hereof, prior
to a Change in Control, in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.

 

ARTICLE 4

ADVANCEMENT OF EXPENSES; DEFENSE OF CLAIMS

Section 4.01. Advances. Notwithstanding any provision of this Agreement to the
contrary, the Company shall advance any Expenses incurred by Indemnitee in
connection with any Proceeding within ten (10) days after the receipt by the
Company of a statement or statements requesting such advances from time to time,
whether prior to or after final disposition of any Proceeding. Advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances

 

 



 

claimed. This Section 4.01 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 3.02.

Section 4.02. Repayment of Advances or Other Expenses. Indemnitee agrees that
Indemnitee shall reimburse the Company for all Expenses advanced by the Company
pursuant to Section 4.01, in the event and only to the extent that it shall be
determined by final judgment or other final adjudication under the provisions of
any applicable law (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee is not entitled to be indemnified by the
Company for such Expenses.

Section 4.03. Defense Of Claims. The Company will be entitled to participate in
the Proceeding at its own expense. The Company shall not settle any action,
claim or Proceeding (in whole or in part) which would impose any Expense,
judgment, fine, penalty or limitation on the Indemnitee without the Indemnitee’s
prior written consent, such consent not to be unreasonably withheld. Indemnitee
shall not settle any action, claim or Proceeding (in whole or in part) which
would impose any Expense, judgment, fine, penalty or limitation on the Company
without the Company’s prior written consent, such consent not to be unreasonably
withheld.

ARTICLE 5

PROCEDURES FOR NOTIFICATION OF AND DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION

Section 5.01. Request For Indemnification. (a) As promptly as practicable (but
in any event not later than thirty (30) days) after the actual receipt by
Indemnitee of notice that he is a party to or a participant (as a witness or
otherwise) in any Proceeding, Indemnitee shall submit to the Company a written
notice identifying the Proceeding. The omission by the Indemnitee to so notify
the Company will not relieve the Company from any liability which it may have to
Indemnitee (i) otherwise than under this Agreement, and (ii) under this
Agreement except and only to the extent the Company can establish that such
omission to notify resulted in actual material prejudice to the Company.

(b)       Indemnitee shall thereafter deliver to the Company a written
application to indemnify Indemnitee in accordance with this Agreement. Such
application(s) may be delivered from time to time and at such time(s) as
Indemnitee deems appropriate in his or her sole discretion. Following such a
written application for indemnification by Indemnitee, the Indemnitee’s
entitlement to indemnification shall be determined according to Section 5.02 of
this Agreement.

Section 5.02. Determination of Entitlement. (a) Upon written request by
Indemnitee for indemnification pursuant to Section 5.01(b), a determination, if
expressly required by applicable law, with respect to Indemnitee’s entitlement

 

 



 

thereto shall be made in the specific case: (i) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board; or (ii) if
so requested by the Indemnitee in his or her sole discretion, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall reasonably cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective  of the determination
as to Indemnitee’s entitlement to indemnification), and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

(b)       If entitlement to indemnification is to be determined by Independent
Counsel pursuant to Section 5.02(a), such Independent Counsel shall be selected
as provided in this Section 5.02(b). If a Change in Control shall not have
occurred, the Independent Counsel shall be selected by the Board (by majority
vote of the disinterested directors), and the Company shall give written notice
to Indemnitee advising him of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board, in which event the preceding sentence shall
apply), and Indemnitee shall give written notice to the Company advising it of
the identity of the Independent Counsel so selected. In either event, Indemnitee
or the Company, as the case may be, may, within 10 days after such written
notice of selection shall have been received, deliver to the Company or to
Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court of competent jurisdiction has determined that such
objection is without merit. If, within 20 days after submission by Indemnitee of
a written request for indemnification pursuant to Section 5.01(b) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate,

 

 



 

and the person with respect to whom all objections are so resolved or the person
so appointed shall act as Independent Counsel under Section 5.02(a) hereof. Upon
the due commencement of any judicial proceeding or arbitration pursuant to
Section 6.01(a) of this Agreement, the Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

(c)       The Company agrees to pay the reasonable fees of any Independent
Counsel and to fully indemnify such Independent Counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

Section 5.03. Presumptions and Burdens of Proof; Effect of Certain Proceedings.
(a) In making any determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 5.01(b) of this Agreement, and the Company shall have the burdens of
coming forward with evidence and of persuasion to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption. Neither the failure of any person, persons or
entity to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by any person, persons or entity that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

(b)       If the person, persons or entity empowered or selected under Section
5.02 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within sixty (60) days after
receipt by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.

(c)       The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to

 

 



 

indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.

(d)       For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of any Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of such Enterprise in
the course of their duties, or on the advice of legal counsel for such
Enterprise or on information or records given or reports made to such Enterprise
by an independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 5.03(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in this Agreement.

(e)       The knowledge and/or actions, or failure to act, of any other
director, trustee, partner, managing member, fiduciary, officer, agent or
employee of any Enterprise shall not be imputed to Indemnitee for purposes of
determining any right to indemnification under this Agreement.

ARTICLE 6

REMEDIES OF INDEMNITEE

Section 6.01. Adjudication or Arbitration. (a) In the event of any dispute
between Indemnitee and the Company hereunder as to entitlement to
indemnification or advancement of Expenses (including without limitation where
(i) a determination is made pursuant to Section 5.02 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 4.01 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 5.02(a) of this Agreement within forty-five (45)
days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made pursuant to the last sentence of Section
5.02(a) of this Agreement within ten (10) days after receipt by the Company of a
written request therefor, or (v) payment of indemnification pursuant to Section
3.01 of this Agreement is not made within ten (10) days after a determination
has been made that Indemnitee is entitled to indemnification), then Indemnitee
shall be entitled to an adjudication by a court of his entitlement to such
indemnification or advancement of Expenses. Alternatively, in such case,
Indemnitee, at his option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.

 

 



 

 

(b)       In the event that a determination shall have been made pursuant to
Section 5.02(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 6.01 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 6.01 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be. If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Section 6.01, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Section 4.02 until a final determination is
made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).

(c)       If a determination shall have been made pursuant to Section 5.02(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 6.01, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

(d)       In the event that Indemnitee, pursuant to this Section 6.01, seeks a
judicial adjudication of or an award in arbitration to enforce his rights under,
or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration. If it shall be determined in said judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advancement of Expenses sought, the Indemnitee
shall be entitled to recover from the Company, and shall be indemnified by the
Company against, any and all Expenses reasonably incurred by Indemnitee in
connection with such judicial adjudication or arbitration.

(e)       The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 6.01 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

(f)          The Company shall indemnify Indemnitee to the fullest extent
permitted by law against all Expenses and, if requested by Indemnitee, shall
(within ten (10) days after the Company’s receipt of such written request)
advance such Expenses to Indemnitee, which are incurred by Indemnitee in
connection with any judicial proceeding or arbitration brought by Indemnitee for
(i) indemnification or advances of Expenses by the Company under this Agreement

 



 

or any other agreement or provision of the Company’s Memorandum of Association
or Bye-laws now or hereafter in effect or (ii) recovery or advances under any
insurance policy maintained by any person for the benefit of Indemnitee in
connection with the performance of his duties for or on behalf of the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance or insurance recovery, as the case may be.

(g)           Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him in connection
therewith. If Indemnitee is not wholly successful in such Proceeding, but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or matter.
If the Indemnitee is not wholly successful in such Proceeding, the Company also
shall indemnify Indemnitee against all Expenses reasonably incurred in
connection with a claim, issue or matter related to any claim, issue, or matter
on which the Indemnitee was successful. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

ARTICLE 7

DIRECTORS' AND OFFICERS' LIABILITY INSURANCE

Section 7.01. D&O Liability Insurance. The Company shall obtain and maintain a
policy or policies of insurance (“D&O Liability Insurance”) with reputable
insurance companies providing liability insurance for directors and officers of
the Company in their capacities as such (and for any capacity in which any
director or officer of the Company serves any other Enterprise at the request of
the Company), in respect of acts or omissions occurring while serving in such
capacity, on terms with respect to coverage and amount (including with respect
to the payment of Expenses) customary for companies similarly situated.

 

ARTICLE 8

MISCELLANEOUS

Section 8.01. Nonexclusivity of Rights. The rights of indemnification and
advancement of Expenses as provided by this Agreement shall not be deemed

 

 



 

exclusive of any other rights to which Indemnitee may at any time be entitled to
under applicable law, the Company’s Memorandum of Association, the Company’s
Bye-laws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in applicable law, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently under the Company’s Bye-laws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

Section 8.02. Insurance and Subrogation. (a) To the extent that, pursuant to
Section 7.01, the Company maintains a policy or policies providing D&O Liability
Insurance, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, trustee, partner, managing member, fiduciary, officer, employee
or agent under such policy or policies. If, at the time the Company receives
notice from any source of a Proceeding as to which Indemnitee is a party or a
participant (as a witness or otherwise), the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies. The failure or refusal of any such insurer to pay any such amount
shall not affect or impair the obligations of the Company under this Agreement.

(b)       In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(c)       The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.

 

 



 

 

(d)       The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, board of directors’
committee member, employee or agent of any other Enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement of
Expenses from such Enterprise.

Section 8.03. Acknowledgment of Certain Matters. Both the Company and Indemnitee
acknowledge that in certain instances, applicable law or public policy may
prohibit indemnification of Indemnitee by the Company under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake, by the Securities and
Exchange Commission, to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

Section 8.04. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

Section 8.05. Amendment. This Agreement may not be modified or amended except by
a written instrument executed by or on behalf of each of the parties hereto.

Section 8.06. Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

Section 8.07. Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with

 

 



 

respect to the matters covered hereby, and any other prior or contemporaneous
oral or written understandings or agreements with respect to the matters covered
hereby are superseded by this Agreement.

Section 8.08. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 8.09. Notice Of Proceedings. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

Section 8.10. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand or by courier and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed or (c) if sent by facsimile transmission
and fax confirmation is received, on the next business day following the date on
which such facsimile transmission was sent. Addresses for notice to either party
are as shown on the signature page of this Agreement, or such other address as
any party shall have given by written notice to the other party as provided
above.

Section 8.11. Binding Effect. (a) The Company expressly confirms and agrees that
it has entered into this Agreement and assumed the obligations imposed on it
hereby in order to induce Indemnitee to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company.

(b)       This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors, assigns,

 

 



 

including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, and executors, administrators, personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all, or a substantial part of the business or assets of the
Company, by written agreement in the form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

(c)       The indemnification and advancement of Expenses provided by, or
granted pursuant to this Agreement shall continue as to a person who has ceased
to be a director, officer, employee or agent or is deceased and shall inure to
the benefit of the heirs, executors, administrators, legatees and assigns, of
such a person.

Section 8.12. Governing Law. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of New York, without regard to its conflict of laws rules.

Section 8.13. Consent To Jurisdiction. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 6.01(a) of this Agreement, the
Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in any appropriate state or federal court in the Borough of
Manhattan of the City of New York in the State of New York (the “New York
Court”), and not in any other court in the United States or in any other
country, (ii) consent to submit to the exclusive jurisdiction of the New York
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (iii) waive any objection to the laying of venue of any
such action or proceeding in the New York Court, and (iv) waive, and agree not
to plead or to make, any claim that any such action or proceeding brought in the
New York Court has been brought in an improper or inconvenient forum.

Section 8.14. Headings. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.

Section 8.15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

Section 8.16. Use of Certain Terms. As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,

 

 



 

section, subsection, or other subdivision. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 



 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

PARTNERRE LTD.

By:

 

 

Name:

 

 

Title:

 

 

Address:

Facsimile:

Attention:

 

With a copy to:

 

Address:

Facsimile:

Attention:

 

 

INDEMNITEE

 

 

Address:

Facsimile:

 

With a copy to:

 

Address:

Facsimile:

Attention:

 

 

 

 

 